DETAILED ACTION
The instant action is in response to application 21 Jan 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments have been considered but are moot for not taking into account all of the references in the instant action.
Applicant’s amendment has necessitated a new 112(b) rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the discharge node" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 12, 18, 19, 21, 22 are rejected under 35 U.S.C. 103 as being anticipated by Buckman (US 2007/0177407) in view of Jones (US 2012/0147634). 
As to claim 1,  Buckman discloses a matrix converter configured as a motor drive circuit of an electric motor, the matrix converter comprising: an array of switches (Fig. 3, item 2, item 4) including a plurality of AC inputs (polyphase input connected to item 20) configured to receive a multi-phase AC input voltage and a plurality of AC outputs (Fig. 3, polyphase output to item 4) configured to output a multi-phase AC output voltage; control circuitry configured to control the array of switches to synthesize the multi-phase AC output voltage from the multi-phase AC input voltage (¶26 “The voltage intermediate-circuit converter has a converter 2 on the line side and a converter 4 on the load side. The converters 2, 4 are electrically conductively connected to one another on the DC voltage side by a slim intermediate circuit 6. A diode rectifier is provided as the line-side converter 2, whereas the load-side converter 4 is constructed as a pulse-controlled inverter.”); and a clamp circuit (Fig. 3, 22, 16, CP, 12) electrically connected between the plurality of AC inputs and the plurality of AC outputs, the clamp circuit including a first clamp node (+ DC terminal), a second, clamp node (- DC terminal), a switched mode power (12) supply connected between the first clamp node and the second clamp node and operable to generate a DC supply voltage for the control circuitry (¶4 “In order to ensure that the electronics for this F.sup.3E converter can still be supplied with a supply voltage U.sub.V during brief power-line failures of the feeding mains, a buffered power supply device 12 is provided. It would also be conceivable to provide a power supply connected to the feeding mains. In the event of a power-line failure, the supply voltage U.sub.V at the two output connections would then collapse. Without adequate supply voltage U.sub.V, the electronics, and thus the F.sup.3E converter, will switch off.”) and a discharge activation circuit (24) configured to activate a discharge current from the first clamp node to the second clamp node in response to detecting a condition (power line failure).
in response to detecting an overvoltage condition between the first clamp node and the second clamp node.  
Jones dieslcoses a matrix converter configured as a the matrix converter comprising: an array of switches including a plurality of AC inputs configured to receive a multi-phase AC input voltage (generator bridge) and a plurality of AC outputs configured to output a multi- phase AC output voltage (network bridge); control circuitry (item generating gate signals from bridges) configured to control the array of switches to synthesize the multi-phase AC output voltage from the multi-phase AC input voltage; and a clamp circuit (454) electrically connected between the plurality of AC inputs and the plurality of AC outputs, the clamp circuit including a first clamp node (403), a second clamp node (410), and a discharge activation circuit (item controlling 424) configured to activate a discharge current from the first clamp node to the second clamp node in response to detecting an overvoltage condition (¶37 “in the event of an overvoltage”) between the first clamp node and the second clamp node.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Buckman to add an overvoltage clamp to protect against sudden load loss.  
As to claim 12, Buckman discloses a method of supplying DC power in a matrix converter, the method comprising: controlling an array of switches using control circuitry to synthesize a multi-phase AC output voltage from a multi-phase AC input voltage; activating a clamp circuit connected between a plurality of AC outputs and a plurality of AC inputs of the array of switches in response to an overvoltage condition, including activating a discharge current from a first clamp node to a second clamp node in response to a discharge activation circuit detecting a condition; and generating a DC supply voltage for the control circuitry using a switched mode power supply of the clamp circuit, the switched mode power supply connected between the first clamp node and the second clamp node. (the item matching is similar to claim 1 above, and the apparatus reads on the method).

Jones teaches a method of supplying DC power in a matrix converter, the method comprising: controlling an array of switches using control circuitry to synthesize a multi-phase AC output voltage from a multi-phase AC input voltage; activating a clamp circuit connected between a plurality of AC outputs and a plurality of AC inputs of the array of switches in response to an overvoltage condition, including activating a discharge current from a first clamp node to a second clamp node in response to a discharge activation circuit detecting a condition; a discharge current from a first clamp node to a second clamp node in response to a discharge activation circuit detecting the overvoltage condition between the first clamp node and the second clamp node  (the item matching is similar to claim 1 above, and the apparatus reads on the method)..
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Buckman to add an overvoltage clamp to protect against sudden load loss.  
As to claim 18, Buckman discloses a switch array having a plurality of AC inputs and a plurality of AC outputs, the switch array comprising a plurality of bidirectional switches; a plurality of driver circuits each configured to control a respective one of the plurality of bidirectional switches; a control circuit configured to provide a plurality of input signals to the plurality of driver circuits; and a clamp circuit electrically connected between the plurality of AC inputs and the plurality of AC outputs, the clamp circuit including a first clamp node, a second clamp node, a switched mode power supply connected between the first clamp node and the second clamp node and operable to generate a DC supply voltage for the control circuit, and a discharge activation circuit configured to activate a discharge current from the first clamp node 
Buckman does not disclose a discharge activation circuit configured to activate a discharge current from the first clamp node to the second clamp node in response to detecting an overvoltage condition between the first clamp node and the second clamp node.
Jones teaches a switch array having a plurality of AC inputs and a plurality of AC outputs, the switch array comprising a plurality of bidirectional switches; a plurality of driver circuits each configured to control a respective one of the plurality of bidirectional switches; a control circuit configured to provide a plurality of input signals to the plurality of driver circuits; and a clamp circuit electrically connected between the plurality of AC inputs and the plurality of AC outputs, the clamp circuit including a first clamp node, a second clamp node, and a discharge activation circuit configured to activate a discharge current from the first clamp node to the second clamp node in response to detecting an overvoltage condition between the first clamp node and the second clamp node (this is regarded as similar to claim 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Buckman to add an overvoltage clamp to protect against sudden load loss.  
As to claim 19, Buckman in view of Jones discloses wherein the clamp circuit further comprises an input diode array connecting the first discharge node and the second discharge node to the plurality of AC inputs, and an output diode array connecting the first discharge node and the second discharge node to the plurality of AC outputs (the diodes in parallel to the switches on Fig. 3 read on the claimed language).
As to claim 21, Buckman in view of Jones teaches wherein the discharge current flows from the first clamp node to the second clamp node through a discharge path that does not include any capacitors (Jones, Fig. 3).

Claims 2-5, 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buckman (US 2007/0177407).in view of Jones (US 2012/0147663) and Paulakonis (US 2013/0076141).
As to claim 2, Buckman in view of Jones discloses wherein the clamp circuit comprises a clamp capacitor (CP) in series with a discharge device (22) between a first discharge node (+Uzk) and a second discharge node (-Uzk).
Buckman does not disclose wherein the clamp circuit comprises a clamp resistor.
Paulakonis teaches wherein the clamp circuit comprises a clamp resistor (R1) in series with a discharge device (Q7) between a first discharge node (205a) and a second discharge node (205b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to add a resistor and diode in the clamp as disclosed in Paualkonis to allow a higher voltage spike tolerance.  
	As to claim 3, Buckman in view of Jones and Paulakonis teaches wherein the switched mode power supply is electrically connected between the first discharge node and the second discharge node (See Fig. 3, the converter is between the DC bus).
	As to claim 4, Buckman in view of Jones and Paulakonis teaches wherein the clamp resistor includes a current path for conducting current therethrough, the current path including a first portion and a second portion that conduct the current in substantially opposite directions to thereby provide cancellation of a magnetic field (the resistor/diode in parallel appear to teach this limitation and is taugt in Paulakonis D1/R1).
	As to claim 5, Buckman in view of Jones and Paulakonis teaches wherein the clamp circuit further comprises: a first plurality of input diodes each having an anode electrically 
	As to claim 7, Buckman in view of Jones and Paulakonis teaches wherein the clamp resistor is electrically connected to the discharge device at an intermediate node (Paulakonis, R1/D1/Q7), the clamp circuit further comprising a diode electrically connected in parallel (D1) with the clamp resistor (R1) and having a cathode electrically connected to the first discharge node (D1/R1/C1) and an anode electrically connected to the intermediate node (D1/R1/Q7).
	As to claim 14, Buckman discloses wherein activating the clamp circuit further includes discharging a current from the first discharge node to the second discharge node through a series combination of a clamp capacitor and a discharge device.
As to claim 14, Buckman does not disclose a series combination of a clamp resistor and a discharge device.
Paulakonis teaches wherein activating the clamp circuit further includes discharging a current from the first discharge node to the second discharge node through a series combination of a clamp capacitor and a discharge device (R1, D1, Q7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Buckman to add a resistor and diode in the clamp as disclosed in Paualkonis to allow a higher voltage spike tolerance.  
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Buckman (US 2007/0177407).in view of Moallem (US 2019/0123636).

	Moallem teaches wherein the control circuitry comprises a digital processing circuit that is powered by the DC supply voltage (¶2, “Power Supply (PS) systems typically provide required power to different subsystems (e.g., a Digital Signal Processor ( DSP), microcontroller, control and communication systems, gate driver, etc.) of a power converter.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Buckman to use DSP as disclosed in Moallem to provide a programmable control unit.  
Claims 9-10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buckman (US 2007/0177407).in view of Li (US 5,852,559).
As to claim 9, Buckman discloses wherein the array of switches comprises a plurality of switches electrically connected between the plurality of AC inputs and the plurality of AC outputs, the matrix converter further comprising a plurality of driver circuits each configured to control a respective one of the plurality of switches.
Buckman does not disclose bidirectional switches.
Li teaches wherein the array of switches comprises a plurality of bidirectional switches (Col. 2, lines 65- Col. 3, line 5 “In still a further aspect of the present invention, a three phase matrix power converter is provided with nine bidirectional IGBT switches.”) electrically connected between the plurality of AC inputs (32A-32C) and the plurality of AC outputs (34A-34C), the matrix converter further comprising a plurality of driver circuits (Col. 5, line 55-60 “Control circuit 102 may be a microprocessor controlled driver circuit, a logic array, an analog control circuit, digital control circuit, or other device for providing appropriate biases to contacts 106 and 108 of IGBTs 100a-i.”) each configured to control a respective one of the plurality of bidirectional switches.

	As to claim 10, Buckman in view of Li teaches wherein the control circuitry comprises a digital processing circuit that is powered by the DC supply voltage and operable to provide a plurality of input signals to the plurality of driver circuits (Li, Col. 5, line 55-60).
As to claim 16, Buckman teaches wherein controlling the array of switches using the control circuitry comprises controlling a plurality of switches of the array using a plurality of switch drivers providing a plurality of input signals to the plurality of switch drivers using a control circuit, and powering the control circuit using the DC supply voltage (see above).
Buckman does not disclose bidirectional switches.
	Li teaches wherein controlling the array of switches using the control circuitry comprises controlling a plurality of bidirectional switches of the array using a plurality of switch drivers providing a plurality of input signals to the plurality of switch drivers using a control circuit, and powering the control circuit using the DC supply voltage (Col. 5, lines 55-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Buckman to use bidirectional switches as disclosed in Li.  The motivation for this would be to block current in both directions when the switch is disabled.  
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buckman (US 2007/0177407).in view of Li (US 5,852,559) and Bortolus (US 2012/0081058).
As to claim 12, Buckman does not disclose further comprising a plurality of isolated DC-to- DC converters each configured to receive the DC supply voltage, the plurality of isolated DC-to-DC converters each configured to generate a converted DC voltage for a respective one of the driver circuits.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use isolation as disclosed in Bortolus.  The motivation for this would be to prevent high power from being fed back into the control system from the power system.
Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Buckman (US 2007/0177407).in view of Paulakonis (US 2013/0076141) and Mayell (US 2014/0104887).
As to claim 15, Buckman in view of Paulakonis does not explicitly disclose further comprising selectively turning on the discharge device based on comparing the voltage difference between the first discharge node and the second discharge node to a threshold voltage.
Mayelll teaches further comprising selectively turning on the discharge device based on comparing the voltage difference between the first discharge node and the second discharge node to a threshold voltage (Fig. 1A/1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use comparison as disclosed in Mayell.  The motivation for this would be to provide prevent large sustaitned voltage forming downstream.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Buckman (US 2007/0177407).in view of Li (US 5,852,559) and Bayerer (US 2012/0235663).
As to claim 17, Buckman in view of Li does not disclose  further comprising providing the DC supply voltage to each of a plurality of isolated DC-to-DC converters, and powering each of 
Bayerer teaches further comprising providing the DC supply voltage to each of a plurality of isolated DC-to-DC converters, and powering each of the plurality of switch drivers with a converted DC voltage from a respective one of the isolated DC-to-DC converters (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use isolated driver power supplies as disclosed in Bayerer.  The motivation for this would be to prevent heavy power signals from interfering with the control circuit.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Buckman (US 2007/0177407).in view of Bayerer (US 2012/0235663).
As to claim 20, Buckman does not disclose urther comprising a plurality of isolated DC- to-DC converters each configured to receive the DC supply voltage and to generate a converted DC voltage for a respective one of the driver circuits.
Bayere teaches urther comprising a plurality of isolated DC- to-DC converters each configured to receive the DC supply voltage and to generate a converted DC voltage for a respective one of the driver circuits (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Buckman to use isolated driver power supplies as disclosed in Bayerer.  The motivation for this would be to prevent heavy power signals from interfering with the control circuit.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839